PARKER, Circuit Judge,
dissenting:
I cannot agree with the majority’s statement that “the government has not identified any provision in the Consent Decree with which the IBT failed to comply because of Carey’s and Hamilton’s acts.” Ante at-. In fact, the government has pointed to such a provision, and the evidence supports a finding that the IBT failed to comply with such. I would therefore find that the district court properly exercised its broad discretion to ensure compliance with the Consent Decree in ordering the IBT to pay for the cost of the reran election. Accordingly, I respectfully dissent.
It is undisputed that the IBT is a party to the Consent Decree and is bound by its terms. These terms include the IBT’s consent to the provision allowing “the Election Officer, at Government expense, to supervise the 1996 IBT Elections.” Consent Decree ¶ 12(D)(ix). Pursuant to the Consent Decree, the IBT and its officers are further “enjoined ... from obstructing or otherwise interfering with the work of’ the Election Officer. Consent Decree ¶ 10. Further, an explicit purpose of the Consent Decree is to assure that the IBT is “maintained democrat*410ically.” Consent Decree, 6th Whereas Clause.
This Court, as the majority notes, has previously interpreted the word “supervise,” as used in the Consent Decree, quite broadly. See United States v. IBT (“1991 Election Rules Decision”), 931 F.2d 177, 187 (2d Cir. 1991) (Winter, /.). This broad construction has previously led this Court to hold that the Consent Decree (to which the IBT agreed) authorized certain rules to be promulgated by the Election Officer governing the supervised elections. See Id. (‘We find ample authority in the Consent Decree for the [Election Rules order]. The Election Officer has broad authority to ‘supervise’ the IBT election process____ The Election Officer thus has substantial discretion to impose election rules and procedures that ensure that the upcoming elections are free, fair and informed.”); see also United States v. IBT, 723 F.Supp. 203, 207 (S.D.N.Y.1989) (“To this end, I approve the proposed actions of the Election Officer, including the right to promulgate electoral rules and procedures for the IBT nomination and election____”), appeal dismissed, No. 89-6252 (2d Cir. Dec. 13, 1989). Obviously, if the election rules are to have any effect in ensuring free and fair elections, they must necessarily be binding upon the union.
These election rules were initially proposed by the Election Officer, and upon notice to the parties, were submitted to the district court for approval. See United States v. IBT (“1996 Election Rules Decision”), 896 F.Supp. 1349, 1353 (S.D.N.Y. 1995), affd as modified, 86 F.3d 271 (2d Cir.1996). Dining this process, all parties to the Consent Decree had the opportunity to participate in the development of the rules and to comment on or object to them prior to the district court’s approval of them. See Id. at 1355. Once the election rules were approved, they became enforceable “under pain of contempt.” Id. at 1373. Abiding by the election rules is therefore properly viewed as a term of the Consent Decree because the parties have consented to the supervision of the election.
The 1996 election rules, which were approved by both the district court and this Court, see id., prohibit the use of IBT funds to benefit a candidate for IBT office. Specifically, the 1996 election rules provide:
No labor organization, including but not limited to the International Union ... may contribute, or shall be permitted to contribute, directly or indirectly, anything of value, where the purpose, object or foreseeable effect of the contribution is to influence, positively or negatively, the election of a candidate____
1996 Election Rules, Art. XII, § 1(b)(1). As this Court has noted:
Rules prohibiting the use of Union funds ... to support or oppose candidates for IBT office are important measures for bringing democratic control to the IBT and for ridding it of influence by criminal elements. Allowing the use of Union-controlled resources to influence IBT elections would give an advantage over their opponents to candidates supported by those who control the funds of local unions.
1996 Election Rules Decision, 86 F.3d at 274. The 1996 election rules also provide that if union funds are so used, the lack of institutional knowledge of such use by the union does not provide a defense to a finding of a violation. See Election Rules, Art. XII, § l(b)(10) (“Ignorance by a candidate, by a union, and/or by an employer that union or employer funds or other resources were used to promote a candidacy shall not constitute a defense to an allegation of a violation of the [Election] Rules.”). This is a rule of strict liability.
In applying these principles to the swap scheme involving Carey and Hamilton,1 the Election Officer initially stated:
In order to find a violation by the IBT, the Election Officer must have evidence that the IBT’s assets were contributed by the IBT with the purpose, object or foreseeable effect of influencing the campaign____
There is insufficient evidence that IBT officials knew that they were making pay-*411merits and contributions that would be used for campaign purposes. However, the evidence clearly establishes that significant amounts of IBT funds were used to benefit the Carey Campaign____ For these reasons, while no violation is found against the IBT at this time, the participation of the IBT and its officers and employees in any schemes to benefit the Carey Campaign will be part of a referral for further investigation____
IBT Election Officer Decision, dated Aug. 21, 1997 (“Rerun Decision”), pp. 101-02 (emphasis added). Subsequently, following the guilty pleas and allocutions of Davis, Nash and Ansara, the Election Officer found that the evidence demonstrated that Carey and Hamilton had knowledge of, and were involved in, this scheme. IBT Election Officer Decision, dated Nov. 17, 1997 (“Disqualification Decision”), pp. 21, 36, affd, 988 F.Supp. 759 (S.D.N.Y.1997), appeal pending, Dkt. No. 98-6014 (2d Cir. filed Jan. 20,1998).
Reading these two Election Officer decisions together,2 it is clear that the IBT violated the 1996 election rules. The Election Officer first found no violation by the IBT because there was insufficient evidence to show that IBT officials were involved in the scheme, but subsequently, in a separate decision, found that the evidence showed such involvement. As laid out above, under the election rules, because IBT officials used IBT funds to benefit the Carey Campaign, the IBT violated the election rules. Due to the strict liability standard under the rules, a lack of knowledge by IBT does not change IBT’s status as a violator.3
Moreover, Art. XII, § 1(b)(3) of the 1996 election rules provides: “No Union funds of other things of value shall be used, directly or indirectly, to promote the candidacy of any individual.” 1996 Election Rules, Art. XII, § 1(b)(3). There is no question that union funds were used to promote Carey’s candidacy. Once again, this appears to be a rule of strict liability that was violated by the IBT.
As noted above, the election rules are to be read into the Consent Decree. Thus, a violation of the election rules amounts to a violation of a term of the Consent Decree, specifically the term in which the IBT consented to supervision of the election. Given this violation, the district court’s decision is properly viewed as remedial, rather than interpretive, in nature, and is therefore subject only to abuse of discretion review. See Juan F. v. Weicker, 37 F.3d 874, 879 (2d Cir.1994); Berger v. Heckler, 771 F.2d 1556, 1569 (2d Cir. 1985). As such, the district court is afforded broad discretion to ensure compliance with consent decrees: “Ensuring compliance with a prior order is an equitable goal which a court is empowered to pursue even absent a finding of contempt.” Berger, 771 F.2d at 1569. Further, we have noted that “a court has an affirmative duty to protect the integrity of its decree. This duty arises where the performance of one party threatens to frustrate the purpose of the decree.” Id. at 1568 (citations omitted).
I therefore believe that the district court did not abuse its discretion in requiring the IBT to bear the costs of the rerun election. Requiring the IBT to bear those costs is an appropriate remedy for a violation of the Consent Decree which violation made the rerun necessary in the first place, and threatened to frustrate the purposes of the Consent Decree. Such a remedy will serve to *412make the government whole and further the purposes of the Consent Decree by providing supervision to ensure that 1996 IBT rerun election is fair and democratic. The government will thus receive the benefit of its bargain—assuring IBT democracy—which it has already paid for, in compliance with the Consent Decree’s directive (in amounts exceeding $ 17 million), and which it would have received but for the violations of the election rules by the IBT.
Accordingly, I respectfully dissent.

. Basically, the swap scheme involved donations of IBT funds to certain organization, and subsequent donations, in lesser amounts, to the Carey campaign from affiliates of those organizations.


. The district court, and this Court, are entitled to rely upon the findings of court appointed officers. See Juan F. v. Weicker, 37 F.3d 874, 879-80 (2d Cir.1994).


. I also note that I am unconvinced by the majority’s attempt to distinguish United States v. Phelps Dodge Indus., Inc., 589 F.Supp. 1340 (S.D.N.Y.1984) on the basis that Carey’s and Hamilton’s action directly harmed the IBT, and that they were not acting within the scope of their employment. Ante at 408. In Phelps Dodge, the court held that the defendant:
has a duty to ensure compliance with [provisions of a consent decree], penalties for noncompliance are imposed not as a matter of vicarious liability, nor of apparent authority, nor of respondeat superior, but instead simply for failure to achieve compliance by persons in positions of relevant responsibility.'
Id. at 1359. The court also noted that whether the employee acted for the benefit of the employer was irrelevant, "[l]iability for civil penalties, on the other hand, accrues without regard to the actor's intent; the government need only prove that the Order has in fact been violated.” Id. at 1359-60 (citations omitted).